Title: To James Madison from Ira Allen, 4 February 1808
From: Allen, Ira
To: Madison, James



Sir
Washington Feby. 4th. 1808

I submit for Consideration in addition to my Letter of the Eleventh Ult whether it would not be Consistent in Preparitory of Receiving the Proposed Accession of Territory from the Canada’s to Stipulate that the Prohibitory Act of Congress Respecting English Goods should be Repealed in the Port of St. Lawrence and that there should not be no Imbargo on Sd Port During the Present war in Europe  These Stipulations would be Strong inducements to the British Government as in that Case much Pigg Iron Lumber Provisions &c might be furnished from Lake Champlain  and Being Incorported into the Contract (that Surrendered Territory and Releaved the United States from Indian Wars) and an Interior Navigation Could not Involve the United States in War with France or other Powers and such Port Duties &c might be of Consequence Should our Ports Remain Shut for any Length of time which most Probably will Depend on the Events of Europe  But the Business Respecting the Canada’s and Commerce by St. Lawrence are Seperate Transactions with England alone as mutual Interests may Stimulate the Contracting Parties.  I have the Honour to be your most Obedient Humble Servt.

Ira Allen

